                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:

Connolly North America, LLC                         Case No.    01-57090-TJT
                                                    Chapter     7


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


         Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


         IT IS ORDERED that the Clerk of the U.S. Bankruptcy Court remit the sum of
Eight Hundred Nine and 42/100 dollars ($809.42) of unclaimed funds held in the U.S.
Treasury to:


                                   Oak Point Partners, LLC
                                   P.O. Box 1033
                                   Northbrook, IL 60065



Signed on August 08, 2019




  01-57090-tjt    Doc 1263    Filed 08/08/19    Entered 08/08/19 16:01:59     Page 1 of 1
